         Case 1:13-cr-00058-AKH Document 756 Filed 07/29/20 Page 1 of 1




                                                    July 29, 2020

Via ECF:

Honorable Alvin K. Hellerstein                                   So ordered.
United States District Court
Southern District of New York                                    /s/ Alvin K. Hellerstein
500 Pearl Street                                                 7/29/2020
New York, New York 10007

       Re: United States v. Valle, et. al.,
             Case No. 1:13-cr-00058 (AKH)

Dear Judge Hellerstein:

        This office represents Defendant Jancey Valle (“Mr. Valle”) in the above-referenced
matter. This correspondence is respectfully submitted to request that a condition of Mr. Valle’s
release be modified to allow him to reside with his mother Yvelisse Valle (“Ms. Valle”) instead
of his father Dr. Charlie M. Valle (“Dr. Valle”) during his first year of home confinement.

        By Order dated July 23, 2020, this Court granted Mr. Valle’s compassionate release
motion and, as a condition of supervised release, ordered Mr. Valle to “be subject to home
confinement at the residence of Dr. Charlie M. Valle, at 4 Chestnut Street, Rutherford, New
Jersey, for the first year of supervised release….” (Doc. No. 753 at ¶ 1.)

       We respectfully move to modify this condition for Mr. Valle to “be subject to home
confinement at the residence of Yvelisse Valle, at 2100 Linwood Avenue, Apartment 9A, Fort
Lee, New Jersey, for the first year of supervised release.”

        I conferred with Probation Officer Afonso Fernandes and Assistant United States
Attorney Sarah L. Kushner, they do not object to the modification of condition of release, as
stated above.

       We ask the Court to expeditiously decide this motion as Mr. Valle is still incarcerated.

                                                    Respectfully submitted,

                                                    /s/ Leopold Gross

Cc:    Sarah L. Kushner, U.S. Attorney’s Office (via ECF)
       Afonso Fernandes, Probation Officer (via email)
